 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9
      MAPFRE INSURANCE COMPANY,                          Case No. 1:18-cv-00047-DAD-EPG
10
                            Plaintiff,                   ORDER DIRECTING THE CLERK OF
11
                                                         THE COURT TO CLOSE CASE
                     v.
12
                                                         (ECF No. 32)
13    MARIA DEL RAYO RUIZ, et al.,

14                          Defendants.

15

16          On January 3, 2019, the parties filed a stipulation to dismiss this action with prejudice.

17   (ECF No. 32). All parties have agreed to the dismissal. Id. In light of the stipulation, the case has

18   ended and is dismissed. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688,

19   692 (9th Cir. 1997); Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995). Accordingly, the

20   Clerk of the Court is DIRECTED to close this case.

21
     IT IS SO ORDERED.
22

23      Dated:     January 7, 2019                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        1
